Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 28, 2017

                                       No. 04-17-00434-CV

                                        Roger WIATREK,
                                            Appellant

                                                 v.

                                        Laura WIATREK,
                                            Appellee

                  From the 218th Judicial District Court, Wilson County, Texas
                              Trial Court No. 14-12-0756-CVW
                        The Honorable Russell Wilson, Judge Presiding


                                          ORDER
    Appellee has filed a third motion for extension of time to file appellant’s brief, requesting, in
part, that we direct the trial court clerk to file a supplemental clerk’s record containing the
following missing documents:

      05/15/2015 Stipulated timeline and closing arguments

      05/19/2015 Brief in Support of the Partition of Property Proposed by Petitioner and
       Closing Arguments

The motion is GRANTED IN PART. The trial court clerk is ORDERED to prepare and file a
supplemental clerk’s record containing the documents listed above no later than December 1,
2017. See TEX. R. APP. P. 34.5(c)(1).

Appellant’s brief is due fourteen days from the date the supplemental clerk’s record is filed.




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of November, 2017.


                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court